           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 1 of 26 PageID #: 277




CONFIDENTIAL                                                                                DEF00026
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 2 of 26 PageID #: 278




CONFIDENTIAL                                                                                DEF00027
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 3 of 26 PageID #: 279




CONFIDENTIAL                                                                                DEF00028
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 4 of 26 PageID #: 280




CONFIDENTIAL                                                                                DEF00029
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 5 of 26 PageID #: 281




CONFIDENTIAL                                                                                DEF00030
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 6 of 26 PageID #: 282




CONFIDENTIAL                                                                                DEF00031
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 7 of 26 PageID #: 283




CONFIDENTIAL                                                                                DEF00032
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 8 of 26 PageID #: 284




CONFIDENTIAL                                                                                DEF00033
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 9 of 26 PageID #: 285




CONFIDENTIAL                                                                                DEF00034
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 10 of 26 PageID #: 286




CONFIDENTIAL                                                                                 DEF00035
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 11 of 26 PageID #: 287




CONFIDENTIAL                                                                                 DEF00036
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 12 of 26 PageID #: 288




CONFIDENTIAL                                                                                 DEF00037
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 13 of 26 PageID #: 289




CONFIDENTIAL                                                                                 DEF00038
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 14 of 26 PageID #: 290




CONFIDENTIAL                                                                                 DEF00039
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 15 of 26 PageID #: 291




CONFIDENTIAL                                                                                 DEF00040
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 16 of 26 PageID #: 292




CONFIDENTIAL                                                                                 DEF00041
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 17 of 26 PageID #: 293




CONFIDENTIAL                                                                                 DEF00042
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 18 of 26 PageID #: 294




CONFIDENTIAL                                                                                 DEF00043
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 19 of 26 PageID #: 295




CONFIDENTIAL                                                                                 DEF00044
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 20 of 26 PageID #: 296




CONFIDENTIAL                                                                                 DEF00045
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 21 of 26 PageID #: 297




CONFIDENTIAL                                                                                 DEF00046
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 22 of 26 PageID #: 298




CONFIDENTIAL                                                                                 DEF00047
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 23 of 26 PageID #: 299




CONFIDENTIAL                                                                                 DEF00048
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 24 of 26 PageID #: 300




CONFIDENTIAL                                                                                 DEF00049
           Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 25 of 26 PageID #: 301




CONFIDENTIAL                                                                                 DEF00050
          Case 1:20-cv-03010-BMC Document 29-3 Filed 04/30/21 Page 26 of 26 PageID #: 302




CONFIDENTIAL                                                                                DEF00051
